 



Exhibit 10.5
LANCE, INC.
COMPENSATION DEFERRAL AND BENEFIT RESTORATION PLAN
(as amended and restated effective January 1, 2005)
1. Name:
     This plan shall be known as the “Lance, Inc. Compensation Deferral and
Benefit Restoration Plan” (the “Plan”).
2. Purpose and Intent:
     Lance, Inc. (the “Corporation”) established the Plan for the purposes of
(i) providing certain employees with the opportunity to defer payment of a
portion of base salary and certain annual incentives and (ii) providing benefits
to certain employees whose benefits under the Savings Plan are adversely
affected by the limitations of Sections 401(a)(17) and 415 of the Internal
Revenue Code. The Corporation is hereby amending and restating the Plan
effective as of January 1, 2005 (the “Restatement Date”) to reflect certain
design changes in order for the Plan to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and to otherwise
meet current needs. It is the intent of the Corporation that amounts deferred
under the Plan shall not be taxable to the employee for income tax purposes
until the time actually received by the employee. The provisions of the Plan
shall be construed and interpreted to effectuate that intent.
3. Definitions:
     For purposes of the Plan, the following terms have the following meanings:
     “Account” means the account established and maintained on the books of the
Corporation to record a Participant’s interest under the Plan attributable to
amounts credited to the Participant pursuant to the Plan.
     “Annual Incentive Award” means, with respect to a Participant, any annual
incentive award payable to the Participant pursuant to any incentive
compensation plan of a Participating Employer approved for purposes of this Plan
by the Plan Administrator.
     “Beneficiary” means any person or trust designated by a Participant in
accordance with procedures adopted by the Plan Administrator to receive the
Participant’s Account in the event of the Participant’s death. If the
Participant does not designate a Beneficiary, the Participant’s Beneficiary is
his or her spouse, or if not then living, his or her estate.
     “CEO” means the Chief Executive Officer of the Corporation.

 



--------------------------------------------------------------------------------



 



     “Class Year Deferrals” means, for each Plan Year beginning on or after
January 1, 2006, the deferrals under Paragraph 5(b) of a Participant’s base
salary for the Plan Year plus the deferral of any portion of the Participant’s
Annual Incentive Award earned for services rendered during the Plan Year,
including any related adjustments for deemed investments in accordance with
Paragraph 5(e) below.
     “Compensation Committee” means the committee of individuals who are serving
from time to time as the Compensation Committee of the Board of Directors of the
Corporation.
     “Eligible Employee” means an Employee designated as an Eligible Employee
pursuant to Paragraph 5(a).
     “Employee” means an individual employed by a Participating Employer.
     “Participant” means an Eligible Employee who has elected to defer
compensation under the Plan as provided in Paragraph 5(b) or has received
restoration credits to his Account pursuant to Paragraph 5(c).
     “Participating Employer” means the Corporation and any other incorporated
or unincorporated trade or business that adopts the Plan.
     “Payment Sub-Account” means a portion of a Participant’s Account
established by the Plan Administrator to facilitate the administration of
distributions under the Plan, including without limitation Payment Sub-Accounts
representing (i) each separate set of Class Year Deferrals, (ii) each separate
set of deferrals covered by a “Life Event” election made prior to the
Restatement Date and (iii) restoration credits under Paragraph 5(c) below.
     “Plan Administrator” means the person or entity designated as the “Plan
Administrator” by the Compensation Committee.
     “Plan Year” means the calendar year.
     “Savings Plan” means the defined contribution profit-sharing plan
maintained by the Company known as the “Lance, Inc. Profit-Sharing and 401(k)
Retirement Savings Plan,” as amended from time to time.
4. Administration:
     The Plan Administrator shall be responsible for administering the Plan. The
Plan Administrator shall have all of the powers necessary to enable it to
properly carry out its duties under the Plan. Not in limitation of the
foregoing, the Plan Administrator shall have the power to construe and interpret
the Plan and to determine all questions that arise thereunder. The Plan

2



--------------------------------------------------------------------------------



 



Administrator shall have such other and further specified duties, powers,
authority and discretion as are elsewhere in the Plan either expressly or by
necessary implication conferred upon it. The Plan Administrator may appoint any
agents that it deems necessary for the effective performance of its duties, and
may delegate to those agents those powers and duties that the Plan Administrator
deems expedient or appropriate that are not inconsistent with the intent of the
Plan. All decisions of the CEO, the Plan Administrator and the Compensation
Committee upon all matters within the scope of his or its authority shall be
made in the CEO’s, Plan Administrator’s or Compensation Committee’s sole
discretion and shall be final and conclusive on all persons, except to the
extent otherwise provided by law.
5. Eligibility, Deferrals and Account Adjustments:
     (a) Eligibility. For each Plan Year, (i) the Compensation Committee shall
designate which Employees who are “named executive officers” in the
Corporation’s annual proxy statement shall be Eligible Employees for the Plan
Year, and (ii) the CEO shall designate which Employees other than the “named
executive officers” shall be Eligible Employees for the Plan Year; provided,
however, that the determination of Eligible Employees shall be made consistent
with the requirement that the Plan be a “top hat” plan for purposes of the
Employee Retirement Income Security Act of 1974, as amended. An Employee may be
designated as an Eligible Employee separately with respect to deferrals pursuant
to Paragraph 5(b) or restoration credits to his Account pursuant to Paragraph
5(c) for a Plan Year, or the Employee may be designated as an Eligible Employee
with respect to both deferrals and restoration credits for the Plan Year. An
Employee designated as an Eligible Employee with respect to one Plan Year need
not be designated as an Eligible Employee for any subsequent Plan Year.
     (b) Elections to Defer. A person who is an Eligible Employee for a Plan
Year may elect to defer from one percent (1%) to forty percent (40%), in one
percent (1%) increments, of the Eligible Employee’s base salary for the Plan
Year. In addition, the Eligible Employee may elect to defer from ten percent
(10%) to ninety percent (90%), in ten percent (10%) increments, of the Eligible
Employee’s Annual Incentive Award for the Plan Year. Elections to defer base
salary or Annual Incentive Awards for a Plan Year must be made before the first
day of the Plan Year, provided that a newly hired Eligible Employee who first
becomes eligible to participate in the Plan after the start of the Plan Year may
make such deferral election within thirty (30) days after first becoming
eligible to participate in the Plan as notified by the Plan Administrator. All
elections made under this Paragraph 5(b) shall be made in writing on a form, or
pursuant to other non-written procedures, as may be prescribed from time to time
by the Plan Administrator and shall be irrevocable for the Plan Year. An
election to defer made by an Eligible Employee with respect to any base salary
or Annual Incentive Award payable for a Plan Year shall not automatically apply
with respect to any base salary or Annual Incentive Award payable for any
subsequent Plan Year. Amounts deferred under the Plan shall not be taken into
account for purposes of determining contributions or allocations under the
Savings Plan. Notwithstanding any provision herein to the contrary, Eligible
Employees who made an election to defer Annual Incentive Awards earned for
performance during 2005 and otherwise payable in 2006 shall be given the
opportunity during 2005 to rescind or reduce such deferral election at such time
and pursuant to such procedures as adopted by the Plan Administrator for such
purpose.

3



--------------------------------------------------------------------------------



 



     (c) Restoration Credits. An Eligible Employee’s Account shall be credited
with an amount equal to the excess, if any, of:
     (A) the aggregate amount of the “Profit-Sharing Contribution” that would
have been allocated to the Participant’s “Individual Account” under the Savings
Plan for the applicable Plan Year had (i) the limitation imposed by Section 415
of the Code not been in effect, (ii) had the amount of the Participant’s
compensation used in calculating the amount of said Profit-Sharing Contribution
so allocated to said account under the terms of the Savings Plan not been
limited by Section 401(a)(17) of the Code, and (iii) had the Participant’s
compensation for such purpose included the amounts, if any, deferred by the
Participant under this Plan, over
     (B) the amount of the “Profit-Sharing Contribution” actually allocated to
the Participant’s “Individual Account” under the Savings Plan for the applicable
Plan Year.
     (d) Establishment of Accounts. A Participating Employer shall establish and
maintain on its books an Account for each Participant employed by the
Participating Employer. Each Account shall be designated by the name of the
Participant for whom established. The amount of any base salary or Annual
Incentive Award deferred by a Participant pursuant to Paragraph 5(b) shall be
credited to the Participant’s Account as of the date the base salary or Annual
Incentive Award would have otherwise been paid to the Participant. The amount of
any restoration credit shall be credited to the Participant’s Account pursuant
to Paragraph 5(c) as of the date such amounts would have been allocated to the
Participant’s “Individual Account” under the Savings Plan.
     (e) Account Adjustments for Deemed Investments. The Plan Administrator
shall from time to time designate one or more investment vehicle(s) in which the
Accounts of Participants shall be deemed to be invested. The investment
vehicle(s) may be designated by reference to the investments available under
other plans sponsored by a Participating Employer. Each Participant may
designate the investment vehicle(s) in which his or her Account shall be deemed
to be invested according to the procedures developed by the Plan Administrator,
except as otherwise required by the terms of the Plan. No Participating Employer
shall be under an obligation to acquire or invest in any of the deemed
investment vehicle(s), and any acquisition of or investment in a deemed
investment vehicle by a Participating Employer shall be made in the name of the
Participating Employer and shall remain the sole property of the Participating
Employer. The Plan Administrator shall also establish from time to time a
default investment vehicle into which a Participant’s Account shall be deemed to
be invested if the Eligible Employee fails to provide investment instructions to
the Plan Administrator. Account adjustments shall be applied pro rata among a
Participant’s various Payment Sub-Accounts.
     (f) Timing of Adjustments. The adjustments to Accounts for deemed
investments as provided in Paragraph 5(e) shall be made from time to time at
such intervals as determined by the Plan Administrator. The Plan Administrator
may determine the frequency of account adjustments by reference to the frequency
of Account adjustments under another plan sponsored by a

4



--------------------------------------------------------------------------------



 



Participating Employer. The amount of the adjustment shall equal the amount that
the Participant’s Account would have earned (or lost) for the period since the
last adjustment had the Account actually been invested in the deemed investment
vehicle(s) designated by the Participant for the period.
     (g) Statements of Account. Each Participant shall receive an annual
statement of the Participant’s Account balance.
6. Distribution Provisions for 2005:
     (a) In-Service Withdrawals. Each Participant who is in the active service
of a Participating Employer shall be given the opportunity to elect up through
December 10, 2005 (or such other date during 2005 as selected by the Plan
Administrator) (i) a distribution of the entire balance of each of the
Participant’s Payment Sub-Accounts as of such date, other than the Payment
Sub-Account comprised of restoration credits under Paragraph 5(c) above, and
(ii) to cancel any deferral election that would otherwise apply to the Annual
Incentive Award earned for 2005 performance. Such distribution shall be made on
or before December 31, 2005. In addition, Participants shall be eligible during
2005 to make in-service withdrawals for unforeseeable emergency in accordance
with the provisions of Paragraph 7(g) below.
     (b) Special Payment Elections. Each Participant who has an Account balance
on any date during 2005 shall be given the opportunity during 2005 to make a
payment election applicable separately to each Payment Sub-Account maintained
under the Plan for the Participant, in each case to the extent such amounts are
not otherwise withdrawn during 2005 pursuant to Paragraph 6(a) above. The
Participant may in each case elect from among the payment options set forth in
Paragraph 7(b) below, and such election shall be immediately effective. In the
event a Participant covered by this Paragraph 6(b) fails to make a payment
election with respect to any Payment Sub-Account, the payment method shall be
(x) the payment method most recently elected by the Participant under the Plan
according to the records of the Plan Administrator, even if that prior payment
election had not yet become effective, or (y) in the absence of any such prior
payment election, a lump sum payment following termination of employment as set
forth in Paragraph 7(b) below. Any subsequent change to such payment election
must comply with the requirements of Paragraph 7(c) below. Payments pursuant to
such election shall otherwise be subject to the requirements of Paragraph 7
below.
7. Distribution Provisions After 2005:
     (a) Class Year Payment Elections. A Participant for a Plan Year beginning
on or after January 1, 2006 shall elect from among the available forms of
payment set forth in Paragraph 7(b) below the form of payment that shall apply
to the Payment Sub-Account comprised of the Class Year Deferrals for such Plan
Year. The payment election shall be made coincident with the deferral elections
under Paragraph 5(b) above for such Plan Year. In addition, as to the Payment
Sub-Account comprised of restoration credits under Paragraph 5(c) above, the
applicable payment election for that Payment Sub-Account shall be made by the
Participant either in accordance with Paragraph 6(b) above, or for a Participant
who was not

5



--------------------------------------------------------------------------------



 



eligible to make a payment election under Paragraph 6(b) above, within thirty
(30) days after first becoming eligible to participate in the Plan as notified
by the Plan Administrator.
     (b) Available Forms of Payment. A Participant shall select from among the
following forms of payment for each Payment Sub-Account to which separate
payment elections are made available pursuant to Paragraphs 6(b) and 7(a) above.
The Participant must select a single form of payment applicable to each Payment
Sub-Account (i.e., a Payment Sub-Account may not be “split” among more than one
form of payment):

  (i)  
Lump Sum Payment Following Termination of Employment. The balance of the
applicable Payment Sub-Account shall be payable in a single cash payment on or
as soon as administratively practicable after the beginning of the seventh month
following the Participant’s termination of employment with the Participating
Employers.
    (ii)  
Lump Sum Payment In Specified Year. The balance of the applicable Payment
Sub-Account shall be payable in a single cash payment during the first 90 days
of the calendar year elected by the Participant; provided, however, that the
payment shall be made no later than the beginning of the seventh month following
the Participant’s termination of employment with the Participating Employers.
This payment option shall not be available for the Payment Sub-Account comprised
of restoration credits under Paragraph 5(c) above.
    (iii)  
Annual Installments Following Termination of Employment. The balance of the
applicable Payment Sub-Account shall be payable in annual installments over a
period of years selected by the Participant not to exceed ten (10) commencing on
or as soon as administratively practicable after the beginning of the seventh
month following the Participant’s termination of employment with the
Participating Employers.
    (iv)  
Annual Installments Commencing In Specified Year. The balance of the applicable
Payment Sub-Account shall be payable in annual installments over a period of
years selected by the Participant not to exceed ten (10) commencing during the
first 90 days of the calendar year elected by the Participant; provided,
however, that the installments shall commence no later than on or as soon as
administratively practicable after the beginning of the seventh month following
the Participant’s termination of employment with the Participating Employers.
This payment option shall not be available for the Payment Sub-Account comprised
of restoration credits under Paragraph 5(c) above.

6



--------------------------------------------------------------------------------



 



     A Participant who fails to make a payment election for a Payment
Sub-Account in accordance with the provisions of this Paragraph 7(b) shall be
deemed to have elected for such Payment Sub-Account a lump sum payment following
termination of employment.
     (c) Subsequent Changes to Payment Elections. A Participant may change the
timing or form of payment elected under Paragraph 7(b)(ii) or (iv) above, or the
timing or form of payment subsequently elected under this Paragraph 7(c), with
respect to a Payment Sub-Account only if (i) such election is made at least
twelve (12) months prior to the date the payment of the Payment Sub-Account
would have otherwise commenced, and (ii) the effect of such election is to defer
commencement of such payments by at least five (5) years.
     (d) Default Lump Sum Payment. Notwithstanding any provision herein to the
contrary, a Participant’s entire Account balance shall be payable in a single
cash payment on or as soon as administratively practicable after the beginning
of the seventh month following the Participant’s termination of employment with
the Participating Employers if, as of the Participant’s date of termination of
employment with the Participating Employers, the amount of the Participant’s
Account balance equals Twenty Thousand Dollars ($20,000) or less.
     (e) Installments. If amounts are payable to a Participant in the form of
annual installments, the first annual installment shall be paid commencing per
the applicable election set forth in Paragraph 7(b) above, and each subsequent
annual installment shall be paid on or about the anniversary of the first
installment. The amount payable on each payment date shall be equal to the
balance of the applicable Sub-Account Account on the applicable payment date
divided by the number of remaining installments (including the installment then
payable).
     (f) Death. If a Participant dies after having commenced installment
payments, any remaining unpaid installment payments shall be paid to the
Participant’s Beneficiary as and when they would have otherwise been paid to the
Participant had the Participant not died. If a Participant terminates employment
due to death, the Participant’s Account shall be payable to the Participant’s
Beneficiary commencing as soon as administratively practicable after the
Participant’s death in the form of either a single cash payment or five annual
installments as elected by the Participant pursuant to this Paragraph 7(f). Such
payment method election shall be made by the Participant at such time or times
and pursuant to such procedures as the Plan Administrator may establish from
time to time. If a Participant fails to make a payment method election under
this Paragraph 7(f), the method of payment to the Beneficiary shall be a single
cash payment.
     (g) Withdrawals on Account of an Unforeseeable Emergency. A Participant who
is in active service with a Participating Employer may, if permitted by the Plan
Administrator, receive a refund of all or any part of the amounts previously
credited to the Participant’s Account in the case of an “unforeseeable
emergency.” A Participant requesting a payment pursuant to this Paragraph 7(g)
shall have the burden of proof of establishing, to the Plan Administrator’s
satisfaction, the existence of an “unforeseeable emergency,” and the amount of
the payment needed to satisfy the same. In that regard, the Participant must
provide the Plan Administrator with such financial data and information as the
Plan Administrator may request. If the Plan Administrator determines that a
payment should be made to a Participant under this Paragraph 7(g), the payment
shall be made within a reasonable time after the Plan Administrator’s

7



--------------------------------------------------------------------------------



 



determination of the existence of the “unforeseeable emergency” and the amount
of payment so needed. As used herein, the term “unforeseeable emergency” means a
severe financial hardship to a Participant resulting from a sudden and
unexpected illness or accident of the Participant or of a dependent of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that constitute
an “unforeseeable emergency” shall depend upon the facts of each case, but, in
any case, payment may not be made to the extent that the hardship is or may be
relieved (i) through reimbursement or compensation by insurance or otherwise, or
(ii) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship. Examples of
what are not considered to be “unforeseeable emergencies” include the need to
send a Participant’s child to college or the desire to purchase a home.
Withdrawals of amounts because of an “unforeseeable emergency” may not exceed an
amount reasonably needed to satisfy the emergency need.
     (h) Other Payment Provisions. To be effective, any elections under
Paragraphs 6 or 7 herein shall be made on such form, at such time and pursuant
to such procedures as determined by the Plan Administrator in its sole
discretion from time to time. Any deferral or payment hereunder shall be subject
to applicable payroll and withholding taxes. In the event any amount becomes
payable under the provisions of the Plan to a Participant, Beneficiary or other
person who is a minor or an incompetent, whether or not declared incompetent by
a court, such amount may be paid directly to the minor or incompetent person or
to such person’s fiduciary (or attorney-in-fact in the case of an incompetent)
as the Plan Administrator, in its sole discretion, may decide, and the Plan
Administrator shall not be liable to any person for any such decision or any
payment pursuant thereto.
8. Amendment, Modification and Termination of the Plan:
     The Compensation Committee shall have the right and power at any time and
from time to time to amend the Plan in whole or in part and at any time to
terminate the Plan; provided, however, that no amendment or termination may
reduce the amount actually credited to a Participant’s Account on the date of
the amendment or termination, or further defer the due dates for the payment of
the amounts, without the consent of the affected Participant. Notwithstanding
any provision of the Plan to the contrary but subject to the requirements of
Code Section 409A, in connection with any termination of the Plan the
Compensation Committee shall have the authority to cause the Accounts of all
Participants (and Beneficiaries of any deceased Participants) to be paid in a
single cash payment as of a date determined by the Compensation Committee or to
otherwise accelerate the payment of all Accounts in such manner as the
Compensation Committee determines in its discretion.
9. Claims Procedures:
     Claims for benefits under the Plan shall be addressed pursuant to the
claims procedures applicable under the Savings Plan. Any decision pursuant to
such claims procedures shall be final and conclusive upon all persons interested
therein, except to the extent otherwise provided by applicable law.

8



--------------------------------------------------------------------------------



 



10. Indemnity of Plan Administrator:
     The Participating Employers shall indemnify and hold harmless the Plan
Administrator and any Employee to whom the duties of the Plan Administrator may
be delegated from and against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to the Plan,
except in the case of willful misconduct by the Plan Administrator or any such
Employee.
11. Applicable Law:
     The Plan shall be governed and construed in accordance with the laws of the
State of North Carolina, except to the extent such laws are preempted by the
laws of the United States of America.
12. Compliance With Code Section 409A
     The Plan is intended to comply with Code Section 409A. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated
and administered consistent with this intent.
13. Miscellaneous:
     A Participant’s rights and interests under the Plan may not be assigned or
transferred by the Participant. In that regard, no part of any amounts credited
or payable hereunder shall, prior to actual payment, (i) be subject to seizure,
attachment, garnishment or sequestration for the payment of debts, judgments,
alimony or separate maintenance owed by the Participant or any other person,
(ii) be transferable by operation of law in the event of the Participant’s or
any person’s bankruptcy or insolvency or (iii) be transferable to a spouse as a
result of a property settlement or otherwise. The Plan shall be an unsecured and
unfunded arrangement. To the extent the Participant acquires a right to receive
payments from the Participating Employers under the Plan, the right shall be no
greater than the right of any unsecured general creditor of the Participating
Employers. Nothing contained herein may be deemed to create a trust of any kind
or any fiduciary relationship between a Participating Employer and any
Participant. Designation as an Eligible Employee or Participant in the Plan
shall not entitle or be deemed to entitle the person to continued employment
with the Participating Employers. The Plan shall be binding on the Corporation
and any successor in interest of the Corporation.
APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD ON DECEMBER 16, 2005

9